DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/12/2021. The examiner acknowledges the amendments to claim 15. Claims 1-14 and 17-19 are cancelled. Claims 15-16 and 20-23 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 11/12/2021, with respect to the USC 112(b) and 103 rejections of claims 15-16 and 20-23 have been fully considered and are persuasive.  The USC 112(b) and 103 rejections of claims 15-16 and 20-23 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Amii on 12/30/2021.


Claim 15 has been amended as follows:
A breath sampling apparatus comprising:
a sensor that identifies the beginning and end of a breath, thereby dividing the breath pattern into different breath portions identifying the beginning and end of different breath portions;
a sample tube comprising a capillary channel in which the different breath portions occupy sections of volume of the capillary channel, wherein the sections have at least one end, and wherein the at least one end of adjacent sections are directly coupled to each other by contacting an end of another adjacent section;
a vacuum pump that draws a gas sample from a person's breath into the sample tube, the sample tube comprising gas from at least one breath and at least one breath portion; and
a computer to identify the location of gas in the sample tube corresponding to the beginning and end of the breath, and corresponding to the beginning and end of the breath portion.


Allowable Subject Matter
Claims 15-16 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 is allowable because it comprises allowable subject matter pertaining to “where each of the sections has at least one end, the at least one end being directly coupled to by contacting an end of another adjacent section.”

Claims 16 and 20-23 are allowed for depending from the allowable subject matter of claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791